Exhibit 10.2

 

FIRST OMNIBUS AMENDMENT TO THE

SECURITIES PURCHASE AGREEMENT AND SENIOR SECURED CONVERTIBLE NOTES

 

This FIRST OMNIBUS AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT AND SENIOR
SECURED CONVERTIBLE NOTES (this “First Amendment”) is dated as of January 29,
2020 and is made in reference to that (i) certain Securities Purchase Agreement,
dated as of January 11, 2020 (the “Purchase Agreement”), by and among MRI
Interventions, Inc., a Delaware corporation (the “Company”), the investors
identified on the signature pages thereto (the “Investors”), and Petrichor
Opportunities Fund I LP, as collateral agent (collectively, the “Parties”), and
(ii) those certain Notes (as defined below).

 

RECITALS

 

WHEREAS, the Parties hereto previously entered into the Purchase Agreement,
which provides for the issuance of senior secured convertible promissory notes,
the forms of which are attached as Exhibits A-1, A-2 and A-3 thereto, and
referred to herein as the “First Closing Notes,” the “Second Closing Notes” and
the “Third Closing Notes,” respectively, and collectively referred to herein as
the “Notes”; and

 

WHEREAS, the Parties desire to amend each of the Purchase Agreement and the
Notes as set forth herein.

 

NOW, THEREFORE, each of the Purchase Agreement and the Notes are hereby amended
as set forth below:

 

1.       Defined Terms. Capitalized terms used in this First Amendment without
definition shall have the same meanings ascribed to such terms in the Purchase
Agreement or the Notes, as applicable.

 

2.       Amendment to Section 1.1 of the Purchase Agreement. Section 1.1 of the
Purchase Agreement is hereby amended by deleting the defined terms “Requisite
Stockholder Approval” and “Requisite Stockholder Approval Deadline.”

 

3.       Amendment to Section 3.1(x) of the Purchase Agreement. Section 3.1(x)
of the Purchase Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

(x)       Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2 and their compliance
with their agreements contained in this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors pursuant to the terms of this Agreement. The issuance
and sale of the Notes hereunder does not, and, in the case of the Note Shares,
when issued, will not, contravene the rules and regulations of the Trading
Market, which, for the avoidance of doubt, as of the date hereof, is the Nasdaq
Capital Market.

 

4.       Amendment to Section 4.11 of the Purchase Agreement. Section 4.11 of
the Purchase Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

 

 



4.11        [Reserved].

 

5.       Amendment to Section 3.1(d) of the Schedules to the Purchase Agreement.
Section 3.1(d) of the Schedules to the Purchase Agreement is hereby amended by
deleting the reference to “Requisite Stockholder Approval” on such Schedule.

 

6.       Amendment to Section 3.1(p) of the Schedules to the Purchase Agreement.
Section 3.1(p) of the Schedules to the Purchase Agreement is hereby amended by
deleting the reference to “Requisite Stockholder Approval” on such Schedule and
replacing such reference with “None”.

 

7.       Amendment to Section 3.4(b) of the First Closing Notes. Section 3.4(b)
of the First Notes is hereby amended by deleting such Section in its entirety
and substituting the following therefor:

 

(b)        [Reserved].

 

8.       Amendment to Section 3.4(b) of the Forms of Second Closing Notes and
Third Closing Notes in Exhibits A-2 and A-3. Section 3.4(b) of each of Exhibit
A-2 to the Purchase Agreement and Exhibit A-3 to the Purchase Amendment is
hereby amended by deleting such Section in its entirety and substituting the
following therefor:

 

(b)        [Reserved].

 

9.       Amendment to Section 4.1(t) of the First Closing Notes. Section 4.1(t)
of the First Closing Notes is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

(t)        [Reserved].

 

10.       Amendment to Section 4.1(t) of the Forms of Second Closing Notes and
Third Closing Notes in Exhibits A-2 and A-3. Section 4.1(t) of each of Exhibit
A-2 to the Purchase Agreement and Exhibit A-3 to the Purchase Amendment is
hereby amended by deleting such Section in its entirety and substituting the
following therefor:

 

(t)        [Reserved].

 

11.       Amendment to Section 32.3 of the First Closing Notes. Section 32.3 of
the First Closing Notes is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

3.23        “Applicable Margin” means 2.00%.

 

12.       Amendment to Section 3.23 of the Forms of Second Closing Notes and
Third Closing Notes in Exhibits A-2 and A-3. Section 32.3 of each of Exhibit A-2
to the Purchase Agreement and Exhibit A-3 to the Purchase Amendment is hereby
amended by deleting such Section in its entirety and substituting the following
therefor:

 

3.23        “Applicable Margin” means 7.00%.

 

13.       Amendment to Sections 32.10, 32.11, 32.89 and 32.90 of the First
Closing Notes. Sections 32.10, 32.11, 32.89 and 32.90 of the First Closing Notes
are hereby amended by deleting the defined terms “Cap,” “Cap Allocation,”
“Requisite Stockholder Approval” and “Requisite Stockholder Approval Deadline.”

 

 



14.       Amendment to Sections 32.10, 32.11, 32.88 and 32.89 of the Forms of
Second Closing Notes and Third Closing Notes in Exhibits A-2 and A-3. Sections
32.10, 32.11, 32.88 and 32.89 of each of Exhibit A-2 to the Purchase Agreement
and Exhibit A-3 to the Purchase Amendment are hereby amended by deleting the
defined terms “Cap,” “Cap Allocation,” “Requisite Stockholder Approval” and
“Requisite Stockholder Approval Deadline.”

 

15.       Miscellaneous.

 

a.       On and after the date hereof, each reference in the Purchase Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Purchase Agreement shall mean and be a reference to the
Purchase Agreement as amended by this First Amendment. Except as expressly
provided in this First Amendment, all other terms, conditions and provisions of
the Purchase Agreement shall continue in full force and effect as provided
therein.

 

b.       On and after the date hereof, reference in each of the Notes to “this
Note”, “hereunder”, “hereof”, “herein” or words of like import referring to such
Note shall mean and be a reference to the Note as amended by this First
Amendment. Except as expressly provided in this First Amendment, all other
terms, conditions and provisions of the Notes shall continue in full force and
effect as provided therein.

 

c.       This First Amendment may be executed in any number of counterparts and
by Parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original but all such counterparts together shall
constitute but one and the same instrument. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

[Signature Page Follows.]

 

 

 

 

 

IN WITNESS WHEREOF, the Company has executed, acknowledged and delivered this
First Amendment effective as of the day and year first above written.

 

COMPANY:

 

MRI INTERVENTIONS, INC.

 

By: /s/ Harold A. Hurwitz

Name: Harold A. Hurwitz

Title: Chief Financial Officer

 

 

INVESTORS:

 

PTC THERAPEUTICS, INC.

 

By: /s/ Emily Hill

Name: Emily Hill

Title: Chief Financial Officer

 

 

PETRICHOR OPPORTUNITIES FUND I LP

 

By: Petrichor Opportunities Fund I GP, LLC

 

By: /s/ Tadd Wessel

Name: Tadd Wessel

Title: Managing Member

 

 

COLLATERAL AGENT:

 

PETRICHOR OPPORTUNITIES FUND I LP

 

By: Petrichor Opportunities Fund I GP, LLC

 

By: /s/ Tadd Wessel

Name: Tadd Wessel

Title: Managing Member

 

 

